

115 HR 2348 IH: American Infrastructure Opportunity Bonds Act
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2348IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mrs. Torres introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Secretary of the Treasury to issue American Infrastructure Opportunity Bonds when
			 the real rate equals zero percent or less and deposit the proceeds from
			 such bonds into the Highway Trust Fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Infrastructure Opportunity Bonds Act. 2.American Infrastructure Opportunity Bonds Chapter 31 of title 31, United States Code, is amended—
 (1)by adding at the end the following new subchapter:  IIIAmerican Infrastructure Opportunity Bonds 3131.Issuance of American Infrastructure Opportunity Bonds and use of proceeds (a)Issuance of bondsIf the Secretary of the Treasury determines that the real rate is equal to zero percent or less, the Secretary shall—
 (1)issue Government bonds with a face value of $20,000,000,000; and (2)deposit amounts equivalent to the proceeds from such issuance into the Highway Trust Fund, of which 20 percent shall be deposited into the Mass Transit Account established under section 9503(e) of the Internal Revenue Code of 1986.
 (b)DefinitionsFor purposes of this section: (1)Federal interest rateThe term Federal interest rate means the current market yields on outstanding marketable obligations of the United States with remaining periods to maturity of approximately 1 year, as determined by the Secretary of the Treasury.
 (2)Inflation rateThe term inflation rate means the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor with respect to the previous calendar month.
 (3)Real rateThe term real rate means— (A)the Federal interest rate, minus
 (B)the inflation rate.; and (2)in the analysis for such chapter, by adding at the end the following:
				
					
						SUBCHAPTER III—American Infrastructure Opportunity Bonds
						3131. Issuance of American Infrastructure Opportunity Bonds and use of proceeds..
			